Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 1 of 12 PAGEID #: 629




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


CHRIS WILLIAMS,

                       Petitioner,               :   Case No. 1:20-cv-99

       - vs -                                        District Judge Douglas R. Cole
                                                     Magistrate Judge Michael R. Merz

WARDEN, Chillicothe
 Correctional Institution,

                                                 :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Christopher Williams pursuant to 28

U.S.C. § 2254, is before the Court for decision on the merits. The relevant filings are the Petition

(ECF No. 8), the State Court Record (ECF No. 14), the Respondent’s Return of Writ (ECF No.

15) and Petitioner’s Reply (ECF No. 16).

       The Magistrate Judge reference in the case has recently been transferred to the undersigned

to help balance the Magistrate Judge workload in the District. Final decision of the case remains

with District Judge Cole.



Litigation History



       A Hamilton County, Ohio, grand jury indicted Williams on two counts of rape in violation

of Ohio Revised Code § 2907.02(A)(1)(b) (Counts 1 & 2)(Indictment, State Court Record, ECF No.

                                                 1
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 2 of 12 PAGEID #: 630




14, Ex. 1). A jury convicted Williams on both counts and he was sentenced to two consecutive life

terms of imprisonment. Id. at Ex. 14. On appeal the First District Court of Appeals affirmed. State v.

Williams, 2017-Ohio-8898 (Ohio App. 1st Dist. Dec. 8, 2017). Williams failed to timely appeal to the

Supreme Court of Ohio and that court denied his application to file a delayed appeal. (State Court

Record, ECF No. 14, Ex. 21).

          Williams filed two applications to reopen his direct appeal. Id. at Exs. 22 and 23. The First

District denied the applications, Id. at Ex. 25, and the Supreme Court of Ohio declined jurisdiction. Id.

at Ex. 28. Williams filed a petition for post-conviction relief, but failed to appeal from the trial court’s

denial.

          Williams filed a second petition for post-conviction relief December 23, 2019, which remained

pending at the time the Return of Writ was filed (Return, ECF No. 15, PageID 540).

          In his Petition, which Respondent concedes was timely filed, Williams pleads the following

grounds for relief:

                 Ground One: Ineffective assistance of counsel for fraud and
                 errouneous [sic] legal advice about true nature of business with
                 witness.

                 Supporting Facts: Defendant and counsel found out that the live in
                 boyfriend of alleged victims mother was a convicted sex offender
                 with child victims, so trial counsel made a promise to the defendant
                 and his family that he would call the convicted sex offender to the
                 stand and implement an alternative suspect defense to which
                 defendant proceeded to trial based upon that fraudulent agreement
                 only to have defense usurped.

                 Ground Two: Trial court erred when it allowed the jurors to view
                 testimonial taped interviews of the children and failed to mistrial.

                 Supporting Facts: The trial court abused its discretion when it
                 overruled the defendants motion in limine and subsequen [sic]
                 objections at trial, as to the admition [sic] of the alleged victims
                 interviews. The intervies [sic] disclosed sexual contact with the
                 defendant. The purpose of the interviews was not for medical
                 treatment but to collect evidence at trial. Statements are deemed

                                                     2
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 3 of 12 PAGEID #: 631




                testimonial when these is no ongoing emergency only interrogation
                to establish or prove past events. Thus depriving defendant of a fair
                trial.

                Ground Three: Fraud upon the court commited [sic] by trial
                attorney. Were [sic] attorney lied and thus decieved [sic] the
                defendant inducing him to trial.

                Supporting Facts: Defense counsel failed to interview a key
                witness for the defense even though he made legal assurances to do
                so evidenced by five affidavits filed by defendants family who spoke
                with counsel. Defensel [sic] did not inform the defendant of the true
                nature of the business at hand, thus hindering the defendant from
                properly granting any type of relief.

                Ground Four: Ineffective assistance of counsel were [sic] defense
                counsel was incompetent and unprofessionalness [sic] lead to most
                harsh sentence.

                Supporting Facts: Defense counsel was incompetent for not fully
                informing the defendant of his inability to call key witnesses before
                trial. Defendant attests that if defense counsel would have informed
                him that key witnesses would not be available to testify when the
                deal presented and offered by the state would have been accepted
                and the defendant would not be serving two consecutive life
                sentences but a six year sentence on the agreed Alford plea.

 (Petition, ECF No. 8, PageID 65-70).



                                            Analysis



Ground One: Ineffective Assistance of Counsel: Failure to Call Alternative Suspect Witness



        In his First Ground for Relief, Williams claims that the mother of the two victims had a

boyfriend who was himself a convicted sex offender with child victims. Williams and his counsel

allegedly agreed to call this person as a witness in support of and alternative suspect defense, but

the trial attorney failed to do so.

                                                 3
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 4 of 12 PAGEID #: 632




       Respondent asserts this Ground for Relief is procedurally defaulted because it was not

properly raised in the Ohio courts (Answer, ECF No. 15, PageID 549, et seq.).

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

456 U.S. at 110; Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
               L.Ed.2d 417 (2009). This is an important “corollary” to the
               exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
               S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
               a state prisoner fails to exhaust state remedies, a habeas petitioner
               who has failed to meet the State’s procedural requirements for
               presenting his federal claims has deprived the state courts of an
               opportunity to address” the merits of “those claims in the first
               instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
               S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default

                                                  4
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 5 of 12 PAGEID #: 633




               doctrine thus advances the same comity, finality, and federalism
               interests advanced by the exhaustion doctrine. See McCleskey v.
               Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). “[A] federal court may not review federal claims

that were procedurally defaulted in state courts.” Theriot v. Vashaw, 982 F.3d 999 (6th Cir. 2020),

citing Maslonka v. Hoffner, 900 F.3d 269, 276 (6th Cir. 2018) (alteration in original) (quoting

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017)).

       The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

habeas claim is precluded by procedural default. Barton v. Warden, S. Ohio Corr. Facility, 786

F.3d 450, 464 (6th Cir. 2015), Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)(en banc);

Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d 345, 347-48 (6th

Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott v. Coyle, 261

F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

               First the court must determine that there is a state procedural rule
               that is applicable to the petitioner's claim and that the petitioner
               failed to comply with the rule.
                               ....
               Second, the court must decide whether the state courts actually
               enforced the state procedural sanction, citing County Court of Ulster
               County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
               (1979).

               Third, the court must decide whether the state procedural forfeiture
               is an "adequate and independent" state ground on which the state
               can rely to foreclose review of a federal constitutional claim.

               Once the court determines that a state procedural rule was not
               complied with and that the rule was an adequate and independent
               state ground, then the petitioner must demonstrate under Sykes that
               there was "cause" for him to not follow the procedural rule and that
               he was actually prejudiced by the alleged constitutional error.

Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

(6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002). A habeas petitioner

                                                  5
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 6 of 12 PAGEID #: 634




can overcome a procedural default by showing cause for the default and prejudice from the asserted

error. Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015).

       In the Petition, Williams asserts he raised this claim on direct appeal, but no such claim

appears in his direct appeal (Appellant’s Brief, State Court Record, ECF No. 14, Ex. 15).

       Williams also indicates in the Petition that he raised this claim as an underlying claim in

his Application to Reopen his appeal under Ohio R. App. P. 26(B). If a petitioner’s claims in

federal habeas rest on different theories than those presented to the state courts, they are

procedurally defaulted. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006); Lorraine v.

Coyle, 291 F.3d 416, 425 (6th Cir. 2002), citing Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998);

Lott v. Coyle, 261 F.3d 594, 607, 619 (6th Cir. 2001)(“relatedness” of a claim will not save it).

       An Ohio App. Rule 26(B) application preserves for habeas review only the ineffective

assistance of appellate counsel arguments, not the underlying substantive arguments, e.g.,

ineffective assistance of trial counsel. Wogenstahl v. Mitchell, 668 F.3d 307, 338 (6th Cir. 2012),

citing Lott v. Coyle, 261 F.3d 594, 612 (6th Cir. 2001). “The Lott court explained that permitting

an Ohio prisoner to raise a substantive claim in a Rule 26(B) motion "would eviscerate the

continued vitality of the procedural default rule; every procedural default could be avoided, and

federal court merits review guaranteed, by claims that every act giving rise to every procedural

default was the result of constitutionally ineffective counsel." Id.

       Williams also asserts in the Petition that he has included this claim in his currently-pending

second petition for post-conviction relief (Petition to Vacate, State Court Record, ECF No. 14, Ex.

33). That Petition consists largely of attached correspondence with Williams’ trial and appellate

attorneys, rather than the pleading of claims. Although those proceedings were not yet terminated

as of the time the Return of Writ was filed, the response of the State of Ohio shows the ineffective



                                                  6
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 7 of 12 PAGEID #: 635




assistance of trial counsel claim was previously raised in Williams’ first petition to vacate and its

second presentation is therefore barred by res judicata. Moreover, the second petition was

untimely and the trial court was therefore barred by Ohio Revised Code § 2953.23 from exercising

jurisdiction over it.

        Thus Ohio has applicable procedural rules – the limitation on the scope of claims that can

be raised in a 26(B) application, res judicata, and the statute of limitations on petitions for post-

conviction relief. The 26(B) scope limitation has been enforced (Entry, State Court Record, ECF

No. 14, Ex. 25). The statute of limitations bar will very likely be enforced against Williams

because the State has raised it and the limitation statute is jurisdictional.

        These Ohio procedural bars are adequate and independent grounds for state court decisions.

No federal authority compels a State to allow use of a remedy designed for ineffective assistance

of appellate counsel claims, as Ohio App. R. 26(B) is designed, to also be used for ineffective

assistance of trial counsel claims, particularly where, as here, the State has provided a remedy for

ineffective assistance of trial counsel claims that depend, as this claim does, on facts outside the

direct appeal record. Statues of limitations protect the State’s interest in finality of criminal

adjudications and thus are adequate.

        Finally, the Sixth Circuit has repeatedly upheld Ohio’s doctrine of res judicata in criminal

cases, enunciated in State v. Perry, 10 Ohio St. 2d 175 (1967), as an adequate and independent

state ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir. 2007); Buell v. Mitchell,

274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir. 2001); Byrd v. Collins,

209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th Cir. 1994)(citation

omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).

        Williams does not contest Respondent’s assertion that he has committed the procedural



                                                   7
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 8 of 12 PAGEID #: 636




defaults of Ground One asserted in the Return1. Rather, he purports to offer five instances of cause

that he asserts excuse these defaults. However, Williams’ arguments to that effect are largely

unintelligible.

        Williams’ Reply commences as follows:

                  I christopher-michael:williams, a civilian, Legalis Homo, Suri Juris
                  [NOT PRO SEC[but in Propria Persona,"Without Prejudice"
                  Reseving [sic][aLL] my rights under UCC 1-308 by Special
                  Appearance, am in fact, deed, and truth, and upon "»NEW
                  EVIDENCE*" the Attorney in Fact for Plaintiff-Petitioner-Debtor
                  and assert this action by possesion [sic] of a full right by Natural
                  Law, Common Law, and the U.C,C.[see pages Doc# 14 Filed:
                  7/30/2020 Page ID# 514-517 400-404, Page ID#374-381, Page ID#
                  386-399.]


This is just the start. Williams proceeds for twenty-three pages to produce arguments that, for

example, his imprisonment is contrary to the Sherman Antitrust Act, the Clayton Act, the Fair

Debt Collection Practices Act, the Miller Act, and many other federal statutes and doctrines of

law. He concludes by signing the Reply “christopher-michael:Williams UCC 1-308” as attorney-

in-fact for Plaintiff [sic] Chris Williams and makes a point of noting that the original is signed in

red ink (Reply, ECF No. 16, PageID 588).

        It would be useless to attempt to parse all of the completely irrelevant legal assertions

Williams makes in the Reply. Undoubtedly they spring from his comments early in the document

                  Upon thousands of hours of study since being unlawfuly [sic]
                  imprisoned for lies and non existant [sic] contracts, heading U.S.
                  Titles, case laws, Rules of Procedure, contract law. Natural Law,
                  God's Law and The Uniform Commercial Code it has been found
                  and upheld by the Constitution of The united States of America, that
                  only 3 Jurisdictions exist.




1
  He has, however, refiled the Return as an attachment to his Reply with the word REJECTED written in red ink across
the first page (Reply, ECF No. 16-1, PageID 595).

                                                         8
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 9 of 12 PAGEID #: 637




Id. at PageID 568. Suffice it to say that Williams is imprisoned because he was indicted by a grand

jury and convicted by a petit jury of committing acts to which the General Assembly of Ohio has

attached criminal penalties. He was not subject to the jurisdiction of the Hamilton County Court

of Common Pleas by virtue of the natural law, the common law2, or the Uniform Commercial

Code, but by the United States Constitution, which recognizes the sovereignty of Ohio, and by the

positive law embodied in the Ohio Revised Code.

        Williams cannot obtain relief in this Court in the present habeas corpus action except by

proving that he is imprisoned in violation of the Constitution of the United States. 28 U.S.C. §

2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Smith

v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983). His apparent assertion

that his imprisonment violates substantive due process is unsupported by authority: the Supreme

Court has never held as a matter of due process that the States cannot punish child rape.

        Because Williams has failed to show excusing cause and prejudice, his Fist Ground for

Relief should be dismissed with prejudice as procedurally defaulted.



Ground Two: Violation of the Confrontation Clause



        In his Second Ground for Relief, Williams asserts the trial court committed constitutional

error when it allowed the jury to hear the interviews of the victims conducted upon the first report

of the crimes. This is properly understood as a claim under the Confrontation Clause which

prohibits admission of out-of-court statements in support of a conviction when the defendant did


2
  Ohio has no common law offenses. Mitchell v. State, 42 Ohio St. 383 (1884), citing Key v. Vattier, 1 Ohio 132, 144
(1823); Winn v. State, 10 Ohio 345 (1841); Vanvalkenburgh v. State, 11 Ohio 404 (1842); Allen v. State, 10 Ohio St.
287, 301(1859); Smith v. State, 12 Ohio St. 466, 469 (1861); Knapp v. Thomas, 39 Ohio St. 377, 385 (1883).


                                                         9
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 10 of 12 PAGEID #: 638




 not have an opportunity to cross-examine the witness. See Crawford v. Washington, 541 U.S. 36

 (2004).

           Respondent asserts this claim is barred by procedural default as well. Conceding that

 Williams raised it on direct appeal, Respondent notes that he did not take a timely further appeal

 to the Supreme Court of Ohio (Return, ECF No. 15, PageID 552). Judgment was entered in the

 First District Court of Appeals on December 8, 2017 (State Court Record, ECF No. 14, Ex. 17).

 Under Ohio law Williams was required to file a notice of appeal by forty-five days later, January

 22, 2018. His actual Notice of Appeal was not filed until February 14, 2018. Id. at Ex. 19. His

 request to file a delayed appeal was denied by the Supreme Court of Ohio. Id. at Ex. 21.

           It is well established that the Supreme Court of Ohio’s time limit on filing an appeal is an

 adequate and independent state procedural rule. Bonilla v. Hurley, 370 F.3d 494, 497 (6th Cir.

 2004). Williams’ assertions of excusing cause and prejudice in his reply are intended to apply in

 blanket fashion to all the asserted procedural defaults. They are as unavailing as to the Second

 Ground for Relief as they are to the First.

           Williams’ Second Ground for Relief should therefore be dismissed with prejudice.



 Ground Three: Ineffective Assistance of Trial Counsel: Fraud on the Court



           In his Third Ground for Relief, Williams re-pleads his First Ground for Relief. It should

 be dismissed with prejudice on the same basis.




                                                   10
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 11 of 12 PAGEID #: 639




 Ground Four: Ineffective Assistance of Trial Counsel: Failure to Advise Key Witnesses
 Could Not Be Called


        In his Fourth Ground for Relief, Williams asserts he received ineffective assistance of trial

 counsel when his trial attorney failed to advise him that certain key witnesses could not be called

 to testify, thereby depriving him of the benefit of an offered plea agreement which would have

 resulted in substantially less prison time than was actually imposed.

        Respondent notes that Williams claims to have raised this ground in his second Petition to

 Vacate and asked in the Habeas Corpus Petition to have this case stayed pending exhaustion.

 Magistrate Judge Litkovitz did not grant that request and implicitly denied it when she ordered an

 answer and a reply. Respondent argues there is not good cause for a stay under governing

 precedent (Answer, ECF No. 15, PageID 556, citing Rhines v. Weber, 544 U.S. 269 (2005)).

 Williams did not renew his request for a stay and his Reply says nothing on this point. The

 Magistrate Judge finds Ground Four is procedurally defaulted on the same basis as Ground One:

 this claim could have been raised in Williams’ first petition for post-conviction relief; because it

 was not, it is now barred by the Perry res judicata doctrine. Ground Four should therefore be

 dismissed with prejudice.



 Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

 Petition be dismissed with prejudice. Because reasonable jurists would not disagree with this

 conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

 the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not



                                                 11
Case: 1:20-cv-00099-DRC-MRM Doc #: 19 Filed: 01/15/21 Page: 12 of 12 PAGEID #: 640




 be permitted to proceed in forma pauperis.



 January 15, 2021.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge


                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make objections
 in accordance with this procedure may forfeit rights on appeal. 


                        NOTICE REGARDING RECORD CITATIONS


        The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

                (5) Pinpoint Citations. Except for Social Security cases, which
                must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
                that reference a prior filing must provide pinpoint citations to the
                PageID number in the prior filing being referenced, along with a
                brief title and the docket number (ECF No. ___ or Doc. No. ___) of
                the document referenced.

 The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
 has been cited following this Rule. However, as with most computer systems, the CM/ECF
 program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
 first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
 until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
 citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
 the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
 Conference of the United States and cannot be locally modified. The parties are cautioned to
 comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.


                                                   12
